Citation Nr: 1525665	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-18 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to August 24, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to May 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2011; a statement of the case was issued in June 2012; and a substantive appeal was received in July 2012.   


FINDING OF FACT

The Veteran did not file a claim, either formal or informal, for service connection for a psychiatric disability, to include PTSD, prior to August 24, 2010.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than August 24, 2010, for the grant of service connection for PTSD, have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014)


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a February 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The duties to notify and to assist have been met.  

Effective Dates

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

The Veteran's claim for service connection was received on August 24, 2010.  The RO granted service connection for PTSD effective from the date of receipt of the claim.  

The Veteran alleges entitlement to an earlier effective date on the basis that he sought treatment for psychiatric symptoms as early as 2002.  The Board acknowledges that the earliest evidence of treatment is dated February 2002.  At that time, he sought private treatment from Dr. C.H.  He reported that he needed something for depression.  Additionally, in July 2002, he reported insomnia, irritability, fatigue, malaise, sleep apnea, anxiety and depression.  He was assessed with anxiety, depression, and insomnia.  

As noted above, the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  In the absence of any claim received within one year after separation from service, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  

In this case, even if it could be argued that entitlement to service connection for a psychiatric disability arose in 2002, the claim was not received until August 24, 2010.  Given that the effective date is "whichever is later," an effective earlier than the date of the claim is unwarranted.

The only way to obtain an earlier effective date would be to conclude that the formal claim was preceded by an informal one.  As noted, a report of examination or hospitalization can sometimes be accepted as an informal claim.  However, 
the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Treatment records do not constitute informal claims when service connection has not yet been established for the claimed condition. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet.App. 33 (1993). Lalonde v. West, 12 Vet. App. 377 (1999).

In conclusion, the Board cannot find any justification for the effective date of service connection to pre-date the claim, which was received August 24, 2010.


ORDER

Entitlement to an effective date prior to August 24, 2010, for the grant of service connection for PTSD is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


